Citation Nr: 1530271	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  14-03 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an insect bite.

2.  Entitlement to service connection for residuals of a tapeworm infection.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for a sleep disability.

6.  Entitlement to service connection for a psychiatric disability.

7.  Entitlement to service connection for hypertension, including as due to Agent Orange exposure.  

8.  Entitlement to service connection for heart disability, including as due to Agent Orange exposure. 

9.  Entitlement to service connection for benign prostatic hypertrophy (BPH), including as secondary to hypertension or due to Agent Orange exposure.

10.  Entitlement to service connection for erectile dysfunction, including as secondary to hypertension. 

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of the physical claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The issues of entitlement to service connection for hepatitis C, sleep disability, psychiatric disability, hypertension, heart disability, BPH, and erectile dysfunction, as well as the TDIU issue are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

At his August 2014 hearing before the undersigned, the Veteran informed the Board that he desires to withdraw his appeal for service connection for residuals of an insect bite, residuals of a tapeworm infection, and a low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for residuals of an insect bite, residuals of a tapeworm infection, and a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at his hearing before the undersigned in August 2014, the Veteran testified that he desired to withdraw his appeal for service connection for residuals of insect bite, low back disability, and residuals of tapeworm infection.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these benefits, and they must be dismissed.


ORDER

The appeal for entitlement to service connection for residuals of an insect bite is dismissed.

The appeal for entitlement to service connection for residuals of a tapeworm infection is dismissed.

The appeal for entitlement to service connection for a low back disability is dismissed. 


REMAND

Records Development

In October 2014 the Veteran provided authorization for VA to obtain records of pertinent treatment from Advocare Cohen Family Medicine from October 2012 to August 2014.  Further development to obtain those records is in order.  

Additionally, at his hearing before the undersigned the Veteran reported that he is receiving Social Security Administration (SSA) disability benefits.  Since records in the possession of the SSA could be supportive of the Veteran's claims, further development to obtain those records is also in order.





Heart Disease and Hypertension

Ischemic heart disease is among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014).

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ('M21-1MR'); see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled 'Project CHECO Southeast Asia Report: Base Defense in Thailand.'  Such claimants must have served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence between February 28, 1961 and May 7, 1975.

The Veteran's service personnel records reflect that he served at Nakhon Phanom Air Base in Thailand from May 1968 to May 1969, and that his occupational specialty while there was pavements maintenance specialist.  The Veteran testified that his duties required him to be on the perimeter of the base at times.  The Board has found the Veteran's testimony to be credible and consistent with pavement maintenance duties.  Accordingly, the Board finds that he was exposed to herbicides during his active service.

It is unclear from the record whether the Veteran has ischemic heart disease.  On a VA general medical examination in November 2010, cardiac examination was normal with a METS score of 10.1 and a left ventricular ejection fraction of 62 percent.  However, VA treatment records reflect a diagnosis of coronary artery disease.  Thus, it is possible that the Veteran has developed ischemic heart disease subsequent to or not detected by the VA examiner in November 2010.  A VA cardiac examination is warranted to address whether the Veteran has ischemic heart disease.  

The VA general medical examination in November 2010 and VA treatment records show that the Veteran has been diagnosed with hypertension.  Because studies have shown some association between Agent Orange exposure and hypertension, the Board has determined that the Veteran should be afforded a VA examination to determine whether his hypertension is related to his exposure to herbicides in service.

BPH and Erectile Dysfunction

At his hearing before the undersigned, the Veteran contended that his BPH was the result of medications prescribed for his hypertension.  In September 2012 and November 2012 submissions, the Veteran contended that his claimed erectile dysfunction was also a side effect of his hypertension medication.  Thus, both his benign prostatic hypertrophy and his erectile dysfunction are claimed as secondary to hypertension.  Therefore, the Board will defer its decision on these claims until after the hypertension claim has been decided.

Liver Disorder

At his hearing before the undersigned, the Veteran clarified that he was claiming entitlement to service connection for hepatitis C as resulting from air gun inoculations in service.  The VA Secretary has recognized air gun inoculation as a "biologically plausible" transmitter of hepatitis C.  See VBA Fast Letter 04-13 (June 29, 2004).  VA treatment records reflect that the Veteran has a history of illicit drug use.  Accordingly, the Board has determined that the Veteran should be afforded a VA examination to determine whether his hepatitis is related to air gun inoculations in service.  

Psychiatric Disability and Sleep Disability

On a VA psychiatric examination in March 2011, the examiner noted that the Veteran had the constellation of symptoms associated with PTSD, but he nonetheless did not meet the diagnostic criteria for PTSD because some of these symptoms were not attributable a psychiatric disability arising from or the result of a past stressor.  While the Veteran had a history of fights, this history dated to his adolescence pre-service, and his current irritability and anger were not caused by or related to his military experiences.  Similarly, while the Veteran had nightmares these did not support PTSD because the content of the nightmares was somewhat non-specific and did not reflect reliving a past stressor.  The Veteran also had long-standing depressive or dysthymic symptoms, but these were reportedly of an onset associated with his loss of a job in 2007 with unemployment since that time.  

The March 2011 examiner noted the Veteran's self-report that he loved his in-service experience in Thailand and that he got along well with the Thai people.  However, the Veteran also reported being treated differently by people in the military due to his race, and getting into fights in service associated with this.  A review of his service personnel records reflects that in his years of service most of his performance reviews were highly favorable, but that a brief shift occurred in 1967, with the Veteran reportedly failing to maintain an appropriate attitude.  This shift potentially reflected difficulties the Veteran developed as a result of his reported mistreatment associated with race.  

The record of VA psychiatric treatment in March 2015 shows that the treating clinician assessed depression, PTSD, anxiety, and history of drug abuse currently in full remission.  Some difficulties with anger control, coping with negative thoughts and feelings, and hopelessness were the subject of treatment.  Prior treatment records reflect variable mood and depression with intervals of significant depression, frequent suicidal thoughts, and risk of suicide.  Past suicidal attempts are also noted.  Treatment records also reflect ongoing care for insomnia, including prescribed medication for insomnia.  

At his hearing before the undersigned the Veteran reported that a sleep disorder associated with insomnia had begun in service with persistence since that time.  This raises a question of psychiatric disability associated with insomnia having onset in service.  He testified to stressors in service as including always being on alert for possible dangers while on base in Thailand.  He testified to racial problems in service including fights.  Recalling that he had been angry all the time in service, the Veteran believed his current psychiatric problems began in service.    

While the March 2011 VA examiner concluded that it was not at least as likely as not that the Veteran's assessed dysthymia was causally related to service, that examiner appears not to have considered symptoms such as insomnia stemming from service, or the possibility of recurrent depression or dysthymia, prior to the noted interval beginning in 2007, including as evidenced by his reported insomnia.  Additionally, the Veteran's noted history of fights in service is reportedly associated with race-related victimization, also with onset in service.  It does not appear that these experiences in service were adequately considered by the March 2011 examiner.  

The March 2011 examiner noted that the Veteran's claims file was unavailable for review, though electronic records were reviewed.  In this case, much of the Veteran's claims file including service records have not yet been associated with his electronic record.  Hence, it is unlikely that the examiner had adequate opportunity to review or consider the Veteran's records from service when formulating her opinion.  

Accordingly, the Board believes that a further VA examination is warranted to address the nature and etiology of all acquired psychiatric and sleep disorders present during the period of the claims.



TDIU

The Board will also defer its decision on the TDIU issue pending the receipt of additional pertinent evidence and the adjudication of the service connection issues on appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.   This should include obtaining, with appropriate authorization, records of treatment from Advocare Cohen Family Medicine.   
 
2.  Undertake appropriate development to obtain any disability determination for the Veteran by the SSA and a copy of the records upon which the determination was based.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine whether his hypertension is etiologically related to his exposure to herbicides in service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following the review of the Veteran's pertinent history, the examination of the Veteran, and the review of pertinent scientific literature, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension is etiologically related to his conceded exposure to herbicides in service.

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran should also be afforded a VA examination by a cardiologist to determine whether he has ischemic heart disease and the etiology of any other heart disorders present during the period of the claim.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.
 
A diagnosis of ischemic heart disease should be confirmed or ruled out.  If the examiner determines that ischemic heart disease has not been present during the period of the claim, the examiner should explain why the diagnosis is not warranted.

With respect to any other heart disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder(s) is (are) related to the Veteran's conceded exposure to herbicides in service.
 examiner should identify all acquired heart disease that has been present during the period of the claim.  

The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should consider the Veteran's report of air gun inoculations in service as well as his reported illicit drug use post service.  The examiner should conduct a thorough interview with the Veteran to ascertain his history of inoculations in service and of illicit drug use post service, including any intravenous drug use, any shared needles, and any intranasal cocaine use with shared device for this purpose.

The examiner should provide an opinion as to whether there is a 50 percent or better probability that in-service air gun inoculations played a material causal role in the Veteran's development of hepatitis C. 

The rationale for the opinion must also be provided.  The rationale for the opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  The Veteran also should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner is to be advised that the Veteran's reports of events in service, such a fights in service related to the Veteran's maltreatment due to his race, which may not generally be verified through official channels, should be accepted as valid in the absence of more persuasive evidence to the contrary, and hence his reports of any such stressors or traumatic incidents in service which may not otherwise be verified, or of past symptoms, treatment, or diagnosis, should generally be accepted as true (again, in the absence of more persuasive evidence to the contrary).  

The examiner should identify all acquired psychiatric disorders that have been present during the period of the claim. 

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran has PTSD due to a confirmed in-service stressor, or due to a stressor which relates to "fear of hostile military or terrorist activity." 

The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis. 

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  In so doing, the examiner should consider the Veteran's report of insomnia since service and anger in service, racial issues and related fights in service, and his belief that current psychiatric disability is related to service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7.  The Veteran also should be afforded a VA examination by a health care professional with sufficient expertise to determine the nature and etiology of any sleep disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests or studies should be performed.

The examiner should provide an opinion with respect to each sleep disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

8.  The RO or the AMC should also undertake any other development it determines to be warranted.

9.  Thereafter, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should provide the Veteran and his representative with a Supplemental Statement of the Case and afford them an appropriate opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


